Citation Nr: 1215271	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970, and from January 1973 to February 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Winston-Salem, North Carolina RO.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD more closely approximates deficiencies in most areas than total impairment.

2.  The Veteran has been unable to maintain any form of substantially gainful employment as a result of his service-connected disabilities throughout the period of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).  (1111907)

2.  The criteria for a TDIU have been met throughout the period of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a rating in excess of 70 percent for PTSD and also asserts entitlement to a TDIU.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a February 2008 letter, prior to the May 2008 rating decision on appeal.

In addition, as explained below, the evidence currently of record is sufficient to establish the Veteran's entitlement to a TDIU.  Therefore, no further development is required before the Board decides this claim.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim for an increased rating for PTSD.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied, and the Board will accordingly address the merits of each claim.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Prior to filing his request for increase, the Veteran underwent a VA mental health evaluation in August 2007 at which time he appeared very depressed due to current stressors.  He had suicidal ideations without plan or intent.  He consumed about eight to nine beers daily with intermittent cocaine use.  He was not presently on psychotropic medications.  Most days, his mood was irritable.  The Veteran denied yelling and being physically aggressive.  He was dysphoric and self-deprecating.  He lived away from home, but was visited by his wife and children each weekend.  He was socially isolated and had nocturnal panic symptoms and flashbacks.  The Veteran suffered from chronic insomnia and nightmares.  He had a long history of hypervigilance.  He denied audiovisual and visual hallucinations, although he had illusions intermittently at night.  While he assumed a typical paranoid posture with others, he denied any delusions.  He endorsed passive suicidal ideations without plan or intent.

On mental status examination, the Veteran appeared somewhat older than his stated age, but was alert, oriented, cooperative, and fairly forthright.  He had intermittent eye contact, and was neatly groomed.  He was also pleasant, guarded, and distantly related.  Speech was normal.  The Veteran denied current suicidal and homicidal ideation, intention, or plans.  There was no evidence of homicidal ideation, intention, or plan.  His mood was angry and sad.  Affect was dysphoric, flat, and stable.  Thought content was of a paranoid posture, without ideation, ideas of reference, or delusions.  However, the Veteran had depressive cognitions.  His thought process was logical and goal-oriented.  He denied hallucinations of any type, but endorsed intermittent illusions.  Impulse control was intact and insight was limited.  Judgment was fair and cognition was grossly intact.  The diagnoses included chronic PTSD.  The psychiatrist assigned the Veteran a global assessment of functioning (GAF) score of 55.

According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work); a GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF of 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

In January 2007, the Veteran was evaluated by a private psychiatrist at which time he related that he felt detached, was easily startled, and did not like to have interactions with others.  His wife described him as very angry and he complained of having nightmares and daily flashbacks.  He related that he had chronic suicidal ideations without attempts.  He also had chronic sleep problems.

On mental status examination, the Veteran was pleasant, cooperative, and able to relate well.  Eye contact was good.  He appeared to be a very reliable historian.  He was calm and cooperative without evidence of psychosis or delusions.  Mood and affect were depressed and anxious.  Speech was within normal limits, goal-directed, and logical.  He was alert and oriented.  Remote and recent memory seemed to be intact.  He was attentive and oriented times four.  He had very good insight and judgment.  He was diagnosed with PSTD, chronic; major depressive disorder, recurrent; and alcohol dependence.  The psychiatrist assigned the Veteran a GAF score of 39.

Following his request for an increased rating, the Veteran had a VA psychiatric examination in February 2008, at which time he reported that he resided with his third wife with whom he had an amicable relationship.  She had two children, ages five and eleven, who resided with them and he described their relationship as "alright," but stated that he "could do without them."  He denied any social interaction and said that he stayed at home and stared out of the window.  He denied any history of suicide attempts or incidents of violence or assaultiveness.

On mental status examination, the Veteran was clean and neatly groomed.  Speech was soft or whispered.  Attitude was irritable, guarded, and apathetic.  Affect was constricted.  He related that he had occasional thoughts of whether he or others would be better off if he was dead.  However, he had not recently made any specific plans for self-harm.  He was currently unemployed because he did not get along well with others.  The examiner noted that the Veteran held a truck driving job for two to three months in the summer of 2007 and that there were various stated or inferred reasons that he might have left that job.  On examination, the Veteran stated that he quit his job because the truck he was given to drive was in bad condition.  However, the examiner also noted that his prostate condition may have contributed to his cessation of employment.  The examiner diagnosed PTSD, chronic; major depressive disorder, recurrent; and alcohol abuse.  The examiner assigned a GAF score of 45.

In October 2012, the Veteran testified that he was separated from his wife and living with his father.  

On review of the evidence above the Board finds the occupational and social impairment during this period does not more nearly approximate the total impairment required for a higher rating.  Although the Veteran showed significant impairment he was consistently alert and oriented during examination.  There is no psychosis and the Veteran is not a threat to himself or to others.  The evidence does not show the Veteran is incapable of self-care and he has not been determined to be incapable of managing his own finances.  In addition, he has maintained some social relationships, and none of the medical evidence shows that he is unable to work due solely to his PTSD.  

The Board concludes the social and occupational impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than total occupational and social impairment.  Accordingly, the criteria for a rating in excess of 70 percent are not met for the period. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  

The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim for a rating in excess of 70 percent because the preponderance of the evidence is against the claim.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability if the service-connected disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; and prostate cancer, status post radical perineal prostatectomy, evaluated as 30 percent disabling.  The Board notes that the Veteran's TDIU claim was received on January 30, 2008, and that his combined rating is 80 percent from that date.  He accordingly meets the schedular criteria for a TDIU, and the Board's consideration thus turns to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In his January 2008 TDIU claim, the Veteran contended that his service-connected PTSD and prostate cancer prevent him from securing or following any substantially gainful occupation.  He indicated that he has a high school education and experience working as a truck driver.  He stopped working in September 2007 due to his service-connected disabilities.

In October 2011, the Veteran testified that he is unable to work due to his service-connected disabilities.  He testified that he has a 12th grade education and went to school for auto mechanics.  He testified that he worked in a shipyard as a nuclear rigger, drove a dump truck and a tractor trailer, and worked as a salesman.  As a result of his prostate cancer, he stated that he has incontinence which affected his ability to work as a truck driver because he had to make a lot of stops.  In addition, sitting for prolonged periods of time made him uncomfortable and he was taking medication that caused drowsiness and dizziness.  With regard to his PTSD, he testified that he was unable to get along with others and was short-tempered.  He testified that he was better off when he was by himself.  He did not do well around other people.  Since he stopped working, he spent most of his days sitting on his porch and denied having any significant social interactions.

On review of the evidence outlined above, to specifically include the Veteran's October 2011 testimony and the report of the VA examination in February 2008, the Board finds the evidence shows the Veteran's service-connected disabilities render him unemployable.

Specifically, the Board notes that the February 2008 examiner opined that the Veteran's prostate condition may have contributed to his cessation of employment.  In October 2011, the Veteran testified that he was not able to sit for prolonged periods of time due to his prostate disability and that he was unable to get along with others due to his PTSD.  As noted above, the record reflects that the Veteran has a limited education and industrial background.  Based on this limited scenario for a suitable work setting, the VA examiner's opinion, and the Veteran's testimony, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the criteria for a TDIU are met throughout the period of the claim.


ORDER

Entitlement to a TDIU is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


